Citation Nr: 0601384	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  01-09 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome (CFS).  

REPRESENTATION

Veteran represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (the RO).   

Procedural History

The veteran served on active duty in the United States Air 
Force from October 1963 until September 1971 and  from 
February 1973 until February 1985.  

In November 1999, the RO received the veteran's claim of 
entitlement to service connection for CFS.  The March 2000 
rating decision denied the veteran's claim.  The veteran 
disagreed with the March 2000 rating decision and initiated 
this appeal.  The appeal was perfected by the timely 
submission of the letter of the veteran's representative in 
August 2000.  

This case was previously before the Board in October 2002.  
At that time, the Board determined that an independent 
medical opinion was required to clarify the veteran's 
diagnosis and to procure a nexus statement including a 
specific determination as to whether or not the veteran's 
disability was as least as likely as not related to the 
veteran's service.  See 38 U.S.C.A. § 7109 (West 2002); 38 
C.F.R. § 20.901(d) (2003).  The opinion was obtained, and a 
copy of the opinion was provided to the veteran and his 
representative.  

In October 2004, this case was remanded to the Agency of 
Original Jurisdiction (AOJ) via the VA Appeals Management 
Center (AMC) for additional development.  That development 
was completed, and the AMC issued a Supplemental Statement of 
the Case (SSOC) in October 2005.  The case is now once again 
before the Board for further appellate action.  





FINDINGS OF FACT

1.  The evidence of record does not document treatment for 
CFS during service.
     
2.  The competent and probative medical evidence of record 
does not demonstrate that the veteran's currently diagnosed 
CFS is related to service.  


CONCLUSION OF LAW

CFS was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 1111; 1153 (West 2002); 38 C.F.R. §§ 3.303; 
3.304(b); 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection form CFS.  
He contends that his CFS was incurred in service and 
manifested by a gradual onset of symptoms which he further 
contends were noted in his service medical records.  In the 
alternative, the veteran contends that the disability existed 
prior to service and was aggravated by the demands of active 
duty.   

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that although the claim was submitted prior to the 
VCAA, the notice requirements of the VCAA have been satisfied 
with respect to the issue on appeal.  The Board observes that 
the veteran was informed of the relevant law and regulations 
pertaining to his claim in the October 2005 SSOC.  
Specifically, the October 2005 SSOC detailed the evidentiary 
requirements for service connection.  

Crucially, the AOJ informed the veteran of VA's duty to 
assist him in the development of his claim in a letter dated 
November 30, 2004, whereby the veteran was advised of the 
provisions relating to the VCAA.  That letter was issued 
pursuant to instructions contained in the Board's October 22, 
2004 remand. 

Specifically, the veteran was advised in the November 2004 
VCAA letter that VA would obtain all evidence kept by the VA 
and any other Federal agency, including VA facilities and the 
Social Security Administration.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal agency 
as long as he completed a release form for such.  The 
November 2004 VCAA letter specifically informed the veteran 
that for records he wished for VA to obtain on his behalf 
"you must give us enough information about your records so 
that we can request them from the person or agency that has 
them.  If the holder of the records declines to give us the 
records or asks for a fee to provide them, we'll notify you 
of the problem.  It's your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency" [Emphasis in original].
 
Finally, the Board notes that the VCAA letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence is in your possession 
that pertains to your claim, please send it to us."  This 
request complies with the requirements of 38 C.F.R. § 3.159 
(b) in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The veteran is obviously aware of what is required on him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records, Social Security 
Administration (SSA) disability records, and private medical 
records.  The veteran has submitted opinions from his private 
physician as well as several medical text articles.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  The RO obtained a VA medical 
examination and opinion in September 2000, the contents of 
which will also be discussed below.  The report of the 
medical opinion reflects that the doctor reviewed the 
veteran's past medical history, the opinion and records of 
the private treating professional and the veteran's detailed 
January 2000 chronology in reaching her conclusions and 
drafting her opinion.  

The law and VA regulations provide that the Board may obtain 
an advisory medical opinion from an independent medical 
expert (IME opinion) when, as here, in its opinion, a medical 
opinion is warranted by the medical complexity or controversy 
involved in the appeal.  38 U.S.C.A. § 7109 (West 2002); 38 
C.F.R. § 20.901(d) (2005).  The necessity of obtaining such 
an opinion is left to the discretion of the Board.  See 
Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  The Board 
requested such an opinion in March 2004 from an independent 
expert in internal medicine.  The April 2004 opinion has been 
associated with the veteran's claims folder and its contents 
will be discussed in detail in the analysis section below.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  The veteran has been apprised of his 
options for presenting sworn testimony.  He indicated in his 
October 2001 substantive appeal that he did not elect a 
hearing.   

Accordingly, the Board will proceed to a decision on the 
merits.
Pertinent law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Presumption of soundness/aggravation of preexisting injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2005).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306. (2005).

Where pre-existing disability has been medically or 
surgically treated during service and the usual effects of 
treatment have ameliorated the disability so that it is no 
more disabling than it was at the time of entry into service, 
the presumption of aggravation does not attach as to that 
disability.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2005).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability. Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2005).

Additional law and regulations pertaining to the issue on 
appeal will be discussed where appropriate below.

Analysis

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Beginning with element (1), current disability, the medical 
evidence of record, specifically the August 2004 IME opinion 
and the September 2002 private psychiatrist's letter both 
indicate that the veteran is appropriately diagnosed with 
Chronic Fatigue Syndrome (CFS).  Element (1) has therefore 
been met.  

With respect to Hickson element (2), in-service incurrence or 
aggravation of disease or injury, the veteran has in essence 
advanced alternative theories: first, that he had CFS prior 
to entering service and that CFS was aggravated by such 
service; and second, that CFS began during military service.  
The Board will address aggravation and incurrence in turn.  

As discussed above, the law states in pertinent part that a 
veteran will be considered to have been in sound condition 
when enrolled for service, except as to disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2005).  "Clear and unmistakable 
evidence" is simply evidence that cannot be misinterpreted 
and misunderstood; it is that which is "undebatable." See 
Vanerson v. West, 12 Vet. App. 254 (1999).  In making a 
determination as to whether clear and unmistakable evidence 
exists in order to rebut the statutory presumption of 
soundness, VA must consider all medically accepted evidence 
bearing on whether the veteran was suffering from the 
disorder in question prior to induction and should give 
weight to particular evidence based on accepted medical 
standards and medical knowledge regarding the known 
characteristics of particular disorders, as directed in 38 
C.F.R. § 3.304(b)(2).  See Harris v. West, 203 F.3d 1347, 
1350 (Fed. Cir. 2000).

In short, what is required is that the evidence, whatever it 
may be, must lead, clearly and unmistakably, to the 
conclusion that the injury or disease existed prior to 
service. See Harris, 203 F.3d at 1349.

The veteran had two distinct periods of service.  The first 
from October 1963 until September 1971 and the second from 
February 1973 until February 1985.  For the purposes of 
determining aggravation, then, the Board must determine 
whether or not there is clear and unmistakable evidence that 
CFS existed prior to October 1963 as well as prior to 
February 1973.  The Board is aware that CFS was not a named 
disease entity at the time of the veteran's initial entry 
into service in October 1963 or at his subsequent acceptance 
back into service in February 1973.  

A review of the veteran's October 1963 entrance examination 
in is wholly absent for any mention of fatigue or other 
problem related to CFS.  With regard to his January 1973 
entrance examination, there was no indication by the veteran 
of a prior health problem for either the prior period of 
service or before his entry into service in 1963.   In fact, 
the document contains the examiner's note that the veteran 
denied any illness at the time of his acceptance into service 
in 1973.  No pertinent medical findings were made by the 
January 1973 examiner.    

The only evidence concerning a pre-service onset of the 
veteran's CFS is statements made by the veteran himself.  See 
the veteran's Notice of Disagreement dated in May 2000.  It 
is now well-settled, however, that as a lay person without 
medical training the veteran is not competent to comment on 
medical matters such as diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

Moreover, the veteran's statements have changed over the 
course of time.  According to the October 1992 letter of Dr. 
D.B., a private psychiatrist, at the time the veteran began 
treatment of CFS in 1992, he gave a history of onset of 
symptoms in 1991 (i.e. a number of years after he left 
military service).  Since that time, however, the veteran 
claimed that CFS began much earlier, and that his initial 
presentation of his medical history to Dr. D.B. was incorrect 
and that he had been "too ill" at that time to fully 
explain to Dr. D.B. the length of his condition.  See 
veteran's statement of May 2004.  

The Board finds the veteran's revised statements made in 
connection with a claim for monetary benefits from the 
government to be less persuasive than his original 
characterization of the disease onset in 1991.   In any 
event, the veteran's statements, alone, to the effect that 
CFS preexisted service is not clear and convincing evidence 
sufficient to rebut the presumption of soundness.   

Therefore, for the reasons set out above, there is no clear 
and unmistakable evidence of any CFS or fatigue at the time 
of either of the veteran's entry into active duty in October 
1963 or February 1973.  Accordingly, the statutory 
presumption of soundness has not been rebutted and the 
veteran is presumed to have been in sound condition at the 
time of entry into active duty.  See 38 U.S.C.A. § 1111.  In 
the absence of a pre-existing disease or injury, aggravation 
of same is an impossibility.  
  
Turning to the veteran's second theory, that CFS was incurred 
in service, the veteran's service medical records do not 
document treatment for CFS during either period of service.  

The veteran has, however, asserted that certain illnesses and 
symptoms noted in his service medical records were actually 
the gradual onset of CFS.    Specifically, he points to 
treatment for headaches (December 1963), sore throat (January 
1966) and diarrhea (November 1973) as indicators of a gradual 
CFS onset.  In particular, the veteran asserts that wrist 
difficulties in May 1964 and January 1965 which prevented him 
from performing push-ups were manifestations of CFS.  He also 
asserts that in September 1980 when he sought treatment for 
gastrointestinal symptoms that he was suffering from CFS.   

In support of his contentions, the veteran has submitted 
several opinion letters from Dr. D.B.  Dr. B., a 
psychiatrist, has been treating the veteran since 1992.  
Opinions from Dr. B. concerning the manner of onset of the 
veteran's CFS and its relationship to service include letters 
dated October 1992, July 2000, December 2001 and September 
2002.   

The first letter from Dr. D.B., in October 1992, letter 
indicated Dr. B.'s opinion that the veteran's CFS had its 
onset in 1991 (a number of years after the veteran left 
military service) and did not refer to any complaints in 
service.  Curiously, the three subsequent opinions contain a 
contrary opinion, to the effect that the veteran's in-service 
medical treatment constitutes evidence of gradual onset of 
CFS.  In the September 2002 opinion, Dr. B. states that based 
upon the veteran's description of in-service symptoms, that 
it is his opinion that the veteran's CFS is "consistent with 
early adult onset" of CFS.  

Also of record, and constituting evidence against the claim, 
is a September 2000 VA examination report by Dr. B.F.  In 
this report, Dr. F. concluded that a review of the veteran's 
service medical records was inconsistent with a finding of 
in-service incurrence of disease.  

In order to resolve the question of the relationship between 
the veteran's military service and his CFS, the Board sought 
an IME opinion.  See 38 U.S.C.A. § 7109 (West 2002).  The 
April 2004 opinion by Dr. R.L., an internal medicine 
specialist and Professor of Medicine at a state university 
medical school, included a review of the entirety of the 
veteran's medical records.  In so doing, Dr. L. concluded 
that:  

 "The complaints [the veteran] had during military 
service including left back and leg pain, irritable 
bowel syndrome symptoms, headaches, and upper 
respiratory infections - are all very common symptoms 
seen frequently in a general medical practice.  They do 
not constitute a diagnosis of chronic fatigue syndrome.  
In particular, what is lacking is documentation that the 
patient had fatigue during his military service 
significant enough to be defined as chronic fatigue 
syndrome..."  
 
 The opinion of the IME is that the veteran's service medical 
records do not demonstrate an in-service incurrence of CFS.  
Specifically, Dr. R.L. stated that:
 
"I do believe that the veteran is suffering from 
chronic fatigue syndrome and the he certainly may have 
had a gradual onset of his symptoms.  However, I find no 
documentation to support that his chronic fatigue 
syndrome started during his military service."

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).
The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993). 

 In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator.. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another. See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In this case, in the veteran's favor there are the post-1992 
opinions rendered by Dr. B. (amounting to one opinion) 
indicating  that CFS was incurred in service.  Against the 
claim are the initial statement of Dr. B. in 1992; the 
September 2000 opinion of Dr. F.; and the April 2004 expert 
opinion of Dr. L. finding to the contrary.  

For reasons expressed immediately below, the Board places 
greater weight of probative value on the 2004 IME and the 
2000 VA opinions than it does on the post-1992 opinions of 
Dr. B. 

Although Dr. B. has been treating the veteran for many years 
and is well acquainted with the veteran's condition since 
that time, the opinions rendered since 1992 appear to have 
been based on a the veteran's description of his in-service 
symptoms during that ongoing treatment relationship and not a 
review by Dr. B. of the veteran's service medical records.  
The language of the September 2002 opinion specifically 
states Dr. B.'s reliance on the veteran's self-report of 
history.   Such reliance makes the opinion less probative.  
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) [a medical 
opinion that is based on the veteran's recitation of medical 
history, and unsupported by clinical findings, is not 
probative]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  In 
essence, the three letters from Dr. B. essentially repeat the 
veteran's own contention that hen suffered from CFS during 
service, as evidenced by symptoms noted in service.   

Crucially, the September 2002, December 2001 and July 2000 
letters are not consistent with Dr. B.'s prior and more 
detailed October 1992 opinion regarding the onset of the 
veteran's CFS in 1991, several years after service.  
Interestingly, the 1992 letter was submitted to SSA, where 
the date of onset of CFS or any relationship between CFS and 
the veteran's military service was not an issue.  Th 
subsequent, and contradictory, letters were submitted to VA 
in connection with the veteran's claim for monetary benefits 
from VA.  It thus strongly appears that Dr. B.'s letters were 
tailored to the forum to which they were presented.  
Accordingly, the Board places little weight on Dr. B.'s post 
1992 opinion letters.  

In contrast, the Board places greater weight of probative 
value on the September 2000 VA examiner's opinion and the 
April 2004 IME.  The September 2000 opinion was made in 
reliance on a review of the veteran's service medical records 
as well as a review of extensive written argument submitted 
by the veteran highlighting his in-service medical 
treatments.  Moreover, with respect to the IME, not only was 
it undertaken with a review of the veteran's service medical 
records, the April 2004 opinion was rendered by a physician 
who is a Professor of Medicine at a state university medical 
school.  By contrast, the post-1992 private medical 
opinion(s) of Dr. B. were by an individual whose area of 
specialty is psychological, not physical disease.  See Black 
v. Brown, 10 Vet. App. 297, 284 (1997) [in evaluating the 
probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in 
analyzing the medical data].  
Indeed, Dr. B.'s own opinion (and other medical evidence of 
record) indicates that CFS is in fact a physical and not a 
psychological disorder.  

Accordingly, given the expert status of the April 2004 IME, 
the Board places greater weight on that opinion.  The Board 
believes that the key element here is the IME's statement 
that the veteran's in-service health complaints did not meet 
the clinical definition for CFS.  This conclusion appears to 
be congruent with the veteran's medical history.  The 
problems noted in the veteran's service medical records 
appear to have been isolated, unrelated and, as noted by the 
IME, were common minor complaints such as headaches, sore 
throat and diarrhea, spread out over many years.  As was 
pointed out by the IME and the September 2000 VA examiner, 
notably lacking is any evidence of any in-service set of 
symptoms which either were chronic and involved fatigue.  The 
VA examiner in fact stated "my review of the SMRs do[es] not 
show any illnesses out of the ordinary for a healthy 
individual."      

To the extent that the veteran himself asserts that the 
various common maladies which he encountered in service were 
CFS or a pre-cursor condition to CFS, he is not a competent 
source of evidence attributing symptoms to a specific 
diagnosis.  See Espiritu, supra.  Any such statements offered 
in support of the veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board. See 
also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

In short, a preponderance of the competent medical evidence 
of record does not support he conclusion that any in-service 
complaints constituted evidence of the onset of CFS.

For the reasons and bases set out above, the Board finds that 
there was no in-service incurrence or aggravation of CFS.  
Hickson element (2) is not met, and the claim fails on that 
basis.  

For the sake of completeness, the Board will discuss the 
remaining element, medical nexus.  It logically follows that 
if there was no in-service incurrence of disease or injury, 
there cannot be evidence of a relationship between a current 
disability and events in service.  There are of record the 
three essentially duplicative statements from Dr. D.B. which 
purport to link the veteran's current disability to his 
service.  As discussed in greater detail above, the Board has 
weighed the post-1992 opinions of Dr. B. against the 
September 2000 opinion of Dr. F. and the April 2004 IME.  For 
the reasons set out above, the Board finds that the opinions 
of Dr. B. are outweighed by the opinions of Dr. F. and the 
IME.  Accordingly, Hickson element (3)  medical nexus is also 
not met.

In conclusion  for reasons and bases expressed above, the 
Board finds that a preponderance of the evidence of record is 
against the veteran's claim.  
The criteria for the establishment of service connection are 
not met and service connection of CFS cannot be granted.      


ORDER

Entitlement to service connection for Chronic Fatigue 
Syndrome is denied.  




____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


